    Case 18-82024          Doc 22   Filed 10/12/18 Entered 10/12/18 23:36:26            Desc Imaged
                                    Certificate of Notice Page 1 of 3
Form ntchrgRq

                                 UNITED STATES BANKRUPTCY COURT
                                       Northern District of Illinois
                                            Western Division
                                         327 South Church Street
                                           Rockford, IL 61101


                                    Bankruptcy Proceeding No.: 18−82024
                                                 Chapter: 7
                                          Judge: Thomas M. Lynch

In Re:
   Christine M Stone
   aka Tina Stone
   720 Chelsea Dr
   Algonquin, IL 60102
Social Security No.:
   xxx−xx−3131
Employer's Tax I.D. No.:


                             NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                            327 South Church Street, Room 3100, Rockford, IL 61101

                                      on November 5, 2018 at 09:00 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                       FOR THE COURT



Dated: October 10, 2018                                Jeffrey P. Allsteadt , Clerk
                                                       United States Bankruptcy Court
     Case 18-82024               Doc 22         Filed 10/12/18 Entered 10/12/18 23:36:26                                 Desc Imaged
                                                Certificate of Notice Page 2 of 3
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Western Division
                                                    327 South Church Street
                                                      Rockford, IL 61101

In Re:
Christine M Stone                                                          Case No. : 18−82024
720 Chelsea Dr                                                             Chapter : 7
Algonquin, IL 60102                                                        Judge :    Thomas M. Lynch
SSN: xxx−xx−3131 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Statement of Financial Affairs (Form 107/207).
· Schedule A−B (Form 106A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D).
· Schedule E/F (Form 106E/F).
· Schedule G (Form 106G).
· Schedule H (Form 106H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 10, 2018                                                   Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
          Case 18-82024            Doc 22       Filed 10/12/18 Entered 10/12/18 23:36:26                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-82024-TML
Christine M Stone                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-3                  User: cshabez                      Page 1 of 1                          Date Rcvd: Oct 10, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 12, 2018.
db             +Christine M Stone,   720 Chelsea Dr,   Algonquin, IL 60102-2926
27102236       +BancGroup Mortgage Corporation,   1653 Barclay Blvd.,   Buffalo Grove, IL 60089-4544
27102237        Centegra Health Systems,   POB 650292,   Dallas, TX 75265-0292
27102235       +CitiMortgage Inc.,   1000 Technology Drive,   O’Fallon, MO 63368-2240

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 12, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 10, 2018 at the address(es) listed below:
              Gloria C Tsotsos    on behalf of Creditor   U.S. Bank National Association as Legal Title Trustee
               for Truman 2016 SC6 Title Trust nd-two@il.cslegal.com
              Gloria C Tsotsos    on behalf of Creditor   U.S Bank National Association as Legal Title Trustee
               for Truman 2016-SC6 Title Trust nd-two@il.cslegal.com
              Joseph D Olsen   Jolsenlaw@comcast.net, il46@ecfcbis.com
              Patrick S Layng   USTPRegion11.MD.ECF@usdoj.gov
                                                                                            TOTAL: 4
